Citation Nr: 0001908	
Decision Date: 01/24/00    Archive Date: 02/02/00

DOCKET NO.  98-10 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased initial rating for a service 
connected psychiatric disability, currently rated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel





INTRODUCTION

The veteran served on active duty from April 1985 to August 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which awarded the veteran an increased initial rating 
of 10 percent for his service connected psychiatric 
disability.  The veteran filed a timely notice of 
disagreement, initiating this appeal.  

The veteran desired a hearing before a member of the Board, 
and in a July 1999 written statement, accepted a hearing via 
videoconference technology.  However, he failed to appear his 
scheduled September 1999 hearing, and has provided neither an 
explanation for his absence nor a request for another 
hearing.  Thus, this failure to appear will be accepted by 
the Board as a withdrawal of his hearing request, and a 
remand for that purpose need not be issued at this time.  38 
C.F.R. § 20.700 et seq. (1999).  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



The veteran seeks an increased initial rating for his service 
connected psychiatric disability, currently rated as 10 
percent disabling.  Several different diagnoses, including 
major depressive disorder and bipolar affective disorder, 
have been applied to the veteran's psychiatric disability.  
The segment of the rating schedule for determining the 
disability evaluations for mental disorders was amended 
effective November 7, 1996.  The United States Court of 
Veterans Appeals (Court) has held that where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
such cases, the RO is required to review all the evidence in 
light of both the old and new criteria, and apply the 
criteria that result in the most favorable outcome to the 
appellant.  While the RO has considered the veteran's claim 
in light of the revised rating criteria, it has failed to 
consider his claim in light of the criteria in effect prior 
to November 7, 1996.  These criteria are applicable because 
the veteran's claim originated prior to the regulatory 
change.  

As is noted in the introduction of this remand, this appeal 
arises from an initial rating of a service connected 
disability.  In such cases, the U. S. Court of Appeals for 
Veterans Claims (Court) has stated that "'separate ratings 
can be assigned separate periods of time based on facts 
found', a practice known as 'staged' ratings." Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (citations omitted).  In 
reconsidering the veteran's claim, the RO must determine 
whether a staged rating is indicated by the evidence for any 
period of the veteran's pending claim.  38 U.S.C.A. §§ 3.400, 
3.500, 4.29, 4.30 (1999).  

In light of the above, this claim is remanded for the 
following additional development:  

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.  


2.  The RO should ensure that all 
pertinent records of treatment are 
associated with the claims folder.

3.  The veteran should be scheduled for a 
VA psychiatric examination.  The claims 
folder should be reviewed in conjunction 
with the examination.  The psychiatrist 
should review the new and old rating 
criteria for mental disorders, and all 
indicated tests must be conducted.  The 
findings of the psychiatrist must address 
the presence or absence of the specific 
criteria, both old and new, set forth in 
the rating schedule and, if present, the 
frequency and/or degree(s) of severity 
thereof.  Any necessary special studies 
or tests are to be accomplished.  

The examiner should identify 
diagnostically all psychiatric symptoms 
and clinical findings which are 
manifestations of his service-connected 
psychiatric disability, and render an 
opinion for the record as to the degree 
to which those specific symptoms and 
findings affect the veteran's ability to 
establish and maintain effective and 
favorable relationships with people 
(social impairment), and the degree to 
which they affect his reliability, 
productivity, flexibility, and efficiency 
levels in performing occupational tasks 
(industrial impairment).  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  

The examiner should assign a numerical 
code under the Global Assessment of 
Functioning Scale (GAF) provided in the 
Diagnostic and Statistical Manual for 
Mental Disabilities.  This assessment 
should be based 

only on the veteran's service connected 
disability.  It is imperative that the 
physician explain the significance of the 
numerical code assigned in order to 
assist the RO and the Board to comply 
with the requirements of Thurber v. 
Brown, 5 Vet. App. 119 (1993).  A 
complete rationale for any opinion 
expressed must be provided.  

4.  After completion of all requested 
development, if other development is felt 
necessary it should be accomplished.  The 
RO should review the veteran's claim 
under both the old and the new rating 
criteria and rated in accordance with the 
guidance expressed by the Court in 
Karnas.  The RO must also consider if a 
staged rating is warranted, based on the 
evidence of record, in compliance with 
the Court's pronouncements in Fenderson.  
If the action taken remains adverse to 
the veteran in any way, he and his 
representative should be furnished with a 
supplemental statement of the case.  They 
should then be afforded a reasonable 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if such is warranted.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 


4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












